*1140The defendant pleaded guilty in exchange for the court’s promise that he would be sentenced to two concurrent determinate prison terms of 6V2 years’ imprisonment and a five-year period of postrelease supervision. The People did not object to the plea, but took the position that the promised sentence was too lenient. At sentencing, before a different justice, the victim and her father asked that the Supreme Court sentence the defendant to a more lenient term than promised, but the court several times expressed the erroneous belief that it was bound by the promise made by the justice who presided over the - plea proceeding. As the defendant contends, and the People correctly concede, the sentencing court was not bound by the original promise. The Supreme Court was required to determine an appropriate sentence in light of all the circumstances (see People v Farrar.; 52 NY2d 302, 305-306 [1981]; People v Dorino, 145 AD2d 432, 433 [1988]). Consequently, the case must be remitted to the Supreme Court, Kings County, for resentencing. Dillon, J.P., Santucci, Florio and Hall, JJ., concur.